Title: Wilson Cary Nicholas to Thomas Jefferson, 14 July 1815
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          My Dear Sir  Richmond July 14. 1815
          Most unexpectedly to me, my son Robert, writes me from Washington, “that he had received such proposals in Baltimore, as induced him to determine to go immediately to Leghorn &  to settle at that place. He says “it wou’d add very much to my prospects to be appointed Consul for the U.S. at Leghorn.” will you my Dear Sir, add to the obligations that I am under to you by interesting yourself in his favour? The known honor & respectability of my son, his late rank in the army, and his having been brought up to mercantile business by one of the first merchants in America, will I trust justify in the public estimation, his appointment, and I feel great confidence his conduct will be such as to prevent your ever having cause to regret your interposition in his favour if he shou’d be so fortunate as to be again patronised by you.
           Robert says “to succeed the application shou’d be made as soon as possible.” I owe you an apology for this application, and the trouble I have so frequently given you. I beg you to be assured if from any cause it wou’d be unpleasant to you to interpose in this case, it is sincerely my wish, that you shou’d not do it. I had rather my son shou’d forego any advantage, than to give you a moments trouble.
          The accounts from Europe to the first of June are that things  were there in the same state that they had been for a considerable time—This delay is most fortunate for the French people—their only danger was from the first shock. I feel a deep interest they in their succeeding in resisting the effort of foreigners to impose a government upon them. you my Dear Sir, I am sure will be now as you ever have been, on the side of those who contend for self government, whether you approve of the government of their choice or not.
          I am with the greatest respect your affectionate hum. Serv.W. C. Nicholas
        